  Case 3:20-cv-00987-G-BK Document 7 Filed 05/27/20        Page 1 of 2 PageID 52



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


ERIC FLORES, #2051801,                     )
                                           )
             Plaintiff,                    )
                                           )
VS.                                        )            CIVIL ACTION NO.
                                           )
LORIE DAVIS, DIRECTOR, et al.,             )            3:20-CV-987-G-BK
                                           )
             Defendants.                   )
                                           )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. An objection was filed by the plaintiff, and the Court

has made a de novo review of those portions of the proposed findings and

recommendation to which objection was made. The objections are overruled, and the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

      IT IS THEREFORE ORDERED that the motion for leave to file is DENIED

and Plaintiff’s case is ADMINISTRATIVELY CLOSED based on the prior sanctions

imposed by this Court and the United States Court of Appeals for the Fifth Circuit.
 Case 3:20-cv-00987-G-BK Document 7 Filed 05/27/20    Page 2 of 2 PageID 53



     SO ORDERED.

May 27, 2020.

                                  ________________________________
                                  A. JOE FISH
                                  Senior United States District Judge
